J-S81030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    RAMON CORDERO

                             Appellant                No. 1212 MDA 2017


                  Appeal from the Order Entered July 19, 2017
               In the Court of Common Pleas of Lancaster County
                Criminal Division at No: CP-36-CR-0000810-2016


BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                           FILED MARCH 28, 2018

        Appellant, Ramon Cordero, appeals pro se from the July 19, 2017 order

entered in the Court of Common Pleas of Lancaster County, denying his

Petition to Cease Act 84 Deduction. Following review, we vacate the order

because the trial court lacked jurisdiction over Appellant’s petition.

        On June 8, 2016, Appellant entered a guilty plea to numerous sexual

offenses, including rape of a child, indecent sexual intercourse with a child,

indecent assault—person under the age of 13, and unlawful contact with a

minor. He was sentenced to six to twelve years in prison, plus fines, costs

and restitution in the amount of $7,367.85.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S81030-17


       Pursuant to 42 Pa.C.S.A. § 9782(b)(5) (“Act 84”), the Department of

Corrections (the “DOC”) began deducting 20% from Appellant’s inmate

account in order to collect sums owed.1 Appellant filed a petition asking the

trial court to order the DOC to cease deductions and return the funds collected.

The court denied the petition on its merits, noting that Appellant’s negotiated

guilty plea included not only his prison sentence but also “his agreement to

pay fines, costs and restitution.” Trial Court Order, 7/19/17, at 1. This timely

appeal followed. Appellant and the trial court complied with Pa.R.A.P. 1925.

       Appellant asks us to consider two issues:

       A. The court committed an error of law in dismissing the petition
          to cease Act 84 deduction, where [Appellant] requested [] a
          hearing.   [Appellant] was not given the opportunity in
          accordance with due process to make arguments why the
          deductions should not be made.

       B. The court committed an error of law in dismissing the Petition
          to Cease Act 84 Deduction, where [Appellant’s] money came
          from his social security, [Appellant] is disable[d] and indigent,
          in violation of state and federal law.

Appellant’s Brief at 4.

       Although the trial court denied Appellant’s petition on the merits, it

correctly recognized in its Rule 1925(a) opinion that “the Commonwealth

Court maintains exclusive jurisdiction in all proceedings against an agency of

the Commonwealth.” Trial Court Opinion, 8/31/17, at 1. Therefore, the trial

____________________________________________


1 In accordance with 42 Pa.C.S.A. § 9728(b)(5), the DOC is “authorized to
make monetary deduction from inmate personal accounts for the purpose of
collecting restitution or any other court-ordered obligation.”

                                           -2-
J-S81030-17


court concluded, Appellant’s petition as well as the instant appeal to this Court

are improper for lack of subject matter jurisdiction. Id.

      This Court addressed the issue of subject matter jurisdiction in the

factually similar case of Commonwealth v. Danysh, 833 A.2d 151 (Pa.

Super. 2003). There, the trial court denied an inmate’s petition to cease Act

84 deductions from his inmate account, finding the 20% deduction a

“reasonable amount.” Id. at 152. On appeal, we raised the issue of subject

matter jurisdiction sua sponte, recognizing that the Commonwealth Court has

original jurisdiction over various classes of cases, including civil suits against

government actors.       Id.   Danysh’s action was a civil action “against the

Commonwealth government, as DOC falls within the jurisdictional statute’s

definition of that term.” Id. at 153 (citation omitted). Therefore, “Danysh

should have brought his petition as a petition for review of a governmental

determination under the Commonwealth Court’s original jurisdiction.”          Id.

(citation omitted).     “Because Commonwealth Court had exclusive original

jurisdiction, the court of common pleas lacked subject matter jurisdiction and

its order was void.” Id. at 154. See also Commonwealth v. Jackson, 858
A.2d 627 (Pa. Super. 2004) (en banc) (trial court properly determined it

lacked jurisdiction over a prisoner’s petition to stop Act 84 deductions).

      We agree with the trial court’s conclusion that it lacked jurisdiction over

Appellant’s petition.     However, we do not agree with the trial court’s




                                       -3-
J-S81030-17


determination that this Court lacks jurisdiction over this appeal.        As we

recognized in Danysh,

      Although the court of common pleas lacked subject matter
      jurisdiction, we have appellate jurisdiction since this is an appeal
      from a final order. Our appellate jurisdiction is properly from final
      orders, see Pa.R.A.P. 341(a), and even though the common pleas
      court lacked jurisdiction, its order was still final because it
      “dispose[d] of all claims and of all parties.” Pa.R.A.P. 341(b)(1).

Id. at 152 n.1.

      The Commonwealth Court has exclusive original jurisdiction over a

petition for review of a governmental determination.         See 42 Pa.C.S.A.

§ 761(a). Because the trial court did not have jurisdiction over Appellant’s

petition, but recognizing we do have jurisdiction over this appeal, we vacate

the trial court’s July 19, 2017 order.

      Order vacated. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/28/2018




                                         -4-